DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a final office action in response to the amendment filed 20 May 2022.  Claims 1, 5, and 6 have been amended.  Claims 1 through 6 remain pending and have been examined. 
Response to Amendment
Applicant’s amendment to claims 1, 5, and 6 has been entered. 
As set forth in the Notice of Panel Decision, the 35 U.S.C. 101 rejection has been withdrawn.  The claims are determined to be eligible under 35 U.S.C. 101 because the claims when considered in combination with the additional element of the machine learning model provide sufficient description of the machine learning function such that the claim limitations as a whole are a practical application of the abstract idea.
Examiner has established new grounds of rejection under 35 U.S.C. 103, as necessitated by amendment.  See updated rejection detailed below. 
Response to Arguments
Applicant’s arguments regarding the prior art rejection detailed in the non-final office action mailed on 20 December 2021 have been fully considered but are moot in light of the amendment filed herein because the arguments do not apply to the combination of references used in the current rejection detailed below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Comerford et al. (US 2016/0350721) in view of Dong Yu et al. (US 2013/0212052).
Regarding Amended Claim 1, Comerford et al. discloses a non-transitory computer-readable recording medium having stored therein a program that causes a computer to execute a process, the process comprising: (The data storage element 618 includes a computer readable and writeable nonvolatile, or non-transitory, data storage medium in which instructions are stored that define a program or other object that is executed by the processor 610. Comerford et al. [para. 0198]):
receiving attendance record data for a plurality of employees, the attendance record data corresponding to a period of a calendar, the attendance record data including a plurality of records including a plurality of items, (… suggested calendar entry, in some embodiments, includes all of the characteristics necessary to generate a calendar entry within the system. Comerford et al. [para. 0067]. … the data store 104 may include a wide variety of information related to processes executed by the scheduling management system… any exceptions to the scheduled calendar entry where a history of suggested calendar entries contains any exceptions to one or more of the characteristics mentioned above, any additions to the scheduled calendar entry and the associated changes in duration or end time.  Comerford et al. [para. 0083-0085]. … data within the data store 104 may be interpreted to identify scheduling patterns of a users and resources. These scheduling patterns may be the basis for one or more preferences included within the scheduling preferences 108. Comerford et al. [para. 0087-0089]. … the scheduling patterns of a staff/professional users and/or resources … may be interpreted.  Comerford et al. [para. 0091-0093]),
first generating data including records other than a record corresponding to an individual holiday that is individually set by the plurality of employees, in the attendance record data; (Any number of features or attributes may be used, either alone or in combination, in the machine learning of the claimed systems and methods. Such features or attributes include: … Availability for regularly recurring event, Season (indoor vs outdoor events, or long term absences/travel), Events with regular absences (do not schedule every third week), Is the date a holiday, Is the date in school vacation week, historic client satisfaction, facility utilization, client gender, age of client, new vs. continuing client, etc. Comerford et al. [para. 0174]); 
second generating, based on the generated data, training data in which a tensor represents calendar information and the items of the generated data in dimensions respectively; (… a logistic regression can be performed where the data may be analyzed using classification methods. This include the Naive Bayes method where all possible outcomes for the probability of an event are taken into account … A result is realized in an iterative fashion, and is updated as each additional training set is added to the historic accumulated set of events and associated features. Both gradient ascent and gradient descent methods can be used with the Naive Bayes method. … The iterative methods used to minimize the error can also be implemented using a gradient descent method …In some embodiments, a proportional weighting factor may be applied that describes how much weight to assign to each event attribute.  Comerford et al. [para. 0171-0172]); 
and performing, based on the training data, a machine learning process of a machine learning model including a neural network and a tensor decomposition process  (… the claimed systems and method employ a class of machine learning methods and algorithms known as deep learning, in which the modeling is complex and often multi-tiered.  Comerford et al. [para. 0188]);
the machine learning process including training the neural network and updating parameters of the tensor decomposition process (Each prior event, identifier, feature, and or object, becomes a data set that is used as training data by the machine learning method to reduce the predicted range between the suggestion (hypothesis) and actual historic events. … Those historic data sets become training sets for logistic, linear, and non-linear regression techniques that are implemented through iterative computational methods.  Comerford et al. [0165-0166]. … Applying similar gradient descent techniques to neural networks provides insight into hidden pattern in the scheduling. …  It will be appreciated that a number of additional machine learning algorithms and methods beyond those already discussed that can be used to provide optimum suggestions for scheduling events.  Comerford et al. [para. 0185-0186]).
Comerford et al. fails to explicitly disclose the machine learning model wherein performing, based on the training data, a machine learning process of a machine learning model including a neural network and a tensor decomposition process, wherein the machine learning process includes training the neural network whereby parameters of the tensor decomposition process are updated in accordance with a loss function used for the training of the neural network based on output from the machine learning model in the machine learning process, wherein the tensor is decomposed into a core tensor by the tensor decomposition process and the core tensor is input to the neural network in the machine learning process. Dong Yu et al. discloses this limitation. (Embodiments of the tensor deep stacked neural network and method maps from an input layer in the network to a prediction layer. This prediction can be used in classification problems and other types of discriminative modeling scenarios. Bilinear modeling with a tensor representation is used to map the hidden layer to the prediction layer.  Dong Yu et al. [para. 0006-0010]. … The deep stacking neural network (DSN) is a scalable deep architecture amenable to parallel weight learning. The DSN is trained in a supervised, block-wise fashion, without the need for back-propagation over all blocks. … If it is assumed that the lower-layer weights W are known the learning of the upper-layer weight matrix U can be formulated as a convex optimization problem… The lower-layer weight matrix W can be estimated using an accelerated gradient descent algorithm to minimize the mean square error.   … Embodiments of the tensor deep stacked neural network (T-DSN) and method use some elements of the DSN network and carry the same advantages. In addition, embodiments of the T-DSN network use a hidden layer for each block except that the hidden layer is broken into multiple sections. Dong Yu et al. [para. 0019-0021, 0032; Fig. 1-4]. …  To train a block of embodiments of the tensor deep stacking neural network 100 and method using first order methods, the gradients of the mean square error objective function are computed with respect to W.sub.(1) and W.sub.(2). These gradients have a similar form to that of the DSN in Equation (3), but are modified to account for the Khatri-Rao product. … Typically, a block in embodiments of the tensor deep stacking neural network 100 and method can be trained in 15 iterations, with up to 5 line-search function evaluations per iteration. … From Equations (5) and (6), it can be seen that the bulk of the gradient computation is in matrix operations, including matrix multiplies and element-wise matrix products. Dong Yu et al. [para. 0045-0050, 0060-0061].    It would have been obvious to one of ordinary skill in the art of machine learning before the effective filing date of the claimed invention to modify the machine learning steps of Comerford et al. to include the core tensor input and loss function training of Dong Yu et al. in order to solve problems of prediction, classification, structured recognition, and time series analysis. Dong Yu et al. [para. 0001].  Examiner notes that Dong Yu et al. discloses applying the gradients of the mean square error objection function, which is a loss function. 
Regarding Claim 2, Comerford et al. and Dong Yu et al. combined disclose the non-transitory computer-readable recording medium having stored therein the program, wherein the first generating includes generating the data from which a relevant holiday, is excluded, among the individual holiday and the common holiday included in the attendance record data. (Any number of features or attributes may be used, either alone or in combination, in the machine learning of the claimed systems and methods. Such features or attributes include: training machine number, Date, Day of week, Time of day to start, …Availability for regularly recurring event, Season (indoor vs outdoor events, or long term absences/travel), Events with regular absences (do not schedule every third week), Is the date a holiday, Is the date in school vacation week, historic client satisfaction, facility utilization, client gender, age of client, new vs. continuing client, etc.  Comerford et al. [para. 0174]. … In some embodiments, behavioral and exception based scheduling and management systems present a suggested schedule for a product or service that takes into account the behavior and exceptions. Comerford et al. [para. 0249-0258]). 
Regarding Claim 3, Comerford et al. and Dong Yu et al. combined disclose the non-transitory computer-readable recording medium having stored therein the program, wherein the performing  includes, when generating the training data, generating training data in which an empty element is added to a portion of the holiday other than the individual holiday and the common holiday, with the training data generated from the attendance record data of employees having a same size as the maximum number of days of a month, performing machine learning of the neural network, and learning the tensor decomposition process. (Any number of features or attributes may be used, either alone or in combination, in the machine learning of the claimed systems and methods. … Such features or attributes include: training machine number, Date, Day of week, Time of day to start …  Availability for regularly recurring event, Season (indoor vs outdoor events, or long term absences/travel), Events with regular absences (do not schedule every third week), Is the date a holiday, Is the date in school vacation week.  Comerford et al. [par. 0174]. … In some embodiments, lack of action including exceptions to behavior or "Null Sets" contain valuable and actionable information. Comerford et al. [par. 0234]).
Regarding Amended Claim 5, claim 5 recites substantially similar limitations to those of claim 1.  Therefore claim 5 is rejected based upon the same prior art combination, reasoning, and rationale.  Claim 5 is directed to a machine learning method which is taught by Comerford et al. at [para. 0025].
Regarding Amended Claim 6, claim 6 recites substantially similar limitations to those of claim 1.  Therefore claim 6 is rejected based upon the same prior art combination, reasoning, and rationale.  Claim 6 is directed to a machine learning device which is taught by Comerford et al. at [para. 0025].

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Comerford et al. (US 2016/0350721) in view of Dong Yu et al. (US 2013/0212052) and in further view of Kramer (US 2009/0234899).
Regarding Claim 4, Comerford et al. and Dong Yu et al. combined disclose applying weight to the generated data (Since each profile may have a different weighting on each attribute, either specifically stated or often unstated but hidden in the large amount of data, the weighting may be adjusted for each attribute x. Thus, both the attributes and weights have to be evaluated in conjunction to arrive at the most probable solution. Comerford et al. [par. 0175-0176]. … In some embodiments, lack of action including exceptions to behavior or "Null Sets" contain valuable and actionable information. Comerford et al. [par. 0234]; and that training data sets are accumulated in a number of forms. Comerford et al. [para. 0168]), and Dong Yu et al. discloses weighted tensors (… the three-way tensor weight U(1) 170 can thus be converted into a weight matrix).  Dong Yu et al. [para. 0020, 0025-0026, 0030]), but fail to explicitly disclose the non-transitory computer-readable recording medium having stored therein the program, wherein the process further comprising: during the tensor decomposition process, assuming the weight of a tensor portion corresponding to the empty element to be zero, excluding the tensor portion not having a value for extracting a core tensor from the training data. Kramer discloses this limitation. ( … a computer program product stored on a computer-operable medium, the computer program product comprising software code being effective to compute components of one or more types of feature vectors at a plurality of values of one or more independent variables, each type of the feature vectors characterizing a set of input data being dependent on the one or more independent variables; compute one or more types of output values corresponding to each type of feature vectors as a function of the one or more independent variables.  Kramer [para. 0039]. … the input data could comprise one or more of the following types… vector data, tensor data, multi-dimensional data. Kramer [para. 0102]. … it is frequently desirable to perform a conditioning step upon the matrix generated using the formula above by eliminating rows and columns that are completely null (that is, consisting entirely of zeroes). Kramer [para. 0122-0123]).  It would have been obvious to one of ordinary skill in the art of data analysis techniques to modify the data processing steps of Comerford et al. and Dong Yu et al. to include the step for excluding a core tensor from training data as taught by Kramer in order to provide automated analysis methods using machine learning.  Kramer [para. 0089].
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Brevdo (US 2018/0204117) – a neural network layer that receives an input from a previous layer can use a parameter matrix and perform a matrix multiplication between the parameter matrix and the input. In some cases, this matrix multiplication is represented as multiple nodes in the computational graph. For example, a matrix multiplication can be divided into multiple multiplication and addition operations, and each operation can be represented by a different node in the computational graph. The operation represented by each node can generate a respective output, which flows from a node to a subsequent node on the directed edge. After the operation represented by a final node generates a result of the matrix multiplication, the result flows, as represented by a directed edge, to an operation represented by another node. The result in this example corresponds to an output of the neural network layer that performs the matrix multiplication.
He et al. (US 10,592,519) – a computational model can be determined based at least in part on the at least one mathematical relationship. For example, the computational model can include products of tensors, graphs, or equations or equation systems. Determining computational models using techniques described herein, e.g., tensor arithmetic, instead of using clustering or other classification techniques, can reduce the time and memory required to construct or query the knowledge base. For example, tensor-based computational models do not require iterative training before use, unlike neural-network-based classifiers or other classifiers such as support vector machine (SVM) clustering engines.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LETORIA G KNIGHT whose telephone number is (571)270-0485. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao WU can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/L.G.K/Examiner, Art Unit 3623                                                                                                                                                                                                        
/CHARLES GUILIANO/Primary Examiner, Art Unit 3623